DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Gwon et al. (Composites:  Part A 41 (2010) 1491-1497) in view of Gwon et al. (J. Appl. Polym. Sci. 2014).
Regarding claims 1 and 5:  Gwon et al. (2010) teach a method of making a part comprising mixing wood fibers with a 2 wt% NaOH solution at a solution to wood fiber ratio of 12:1 (p. 1492).  After modification Gwon et al. (2010) teach melt kneading in which the wood flour and a resin are fed into a twin-screw extruder, and molding to produce a molded article (p. 1492).   The part of Gwon et al. (2010) is capable of functioning in the claimed capacity as an “intertior part”.  It is the position of the Office that any molded article qualifies as an “interior part”.
Gwon et al. (2010) fail to teach an alkaline powder.
However, Gwon et al. (2014) teach that mixing magnesium hydroxide powder with wood fiber at a ratio of 21:50 and 15:50 improves the thermal stability (page 2).

Regarding claim 2:  MgOH (the compound of a metal) has an atomic weight of 58 g/mol and sodium has an atomic weight of 23 g/mol.
Regarding claim 3:  A saturated aqueous solution of MgOH has a pH of about 10.5.
Regarding claim 4:  After mixing Gwon et al. (2010) teach heating at 80°C to dry the wood fibers (p. 1492).  
The difference between Gwon et al. (2010) and claim 4 is that Gwon et al. (2010) remove the volatile substances before mixing with the resin, whereas claim 4 performs a heating step to remove the volatile substances after mixing with the resin.
The difference in the order of process steps is obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (2014/0350143) in view of Kallakas et al. (Agronomy Research 13(3), 639-653, 2015)

The difference between Kikuchi et al. and claim 1 is that claim 1 mixes the wood powder and calcium hydroxide powder without the presence of the polypropylene resin.
However, Kallakas et al. teach that modifying wood flour with an alkaline substance prior to mixing with polypropylene enhances flexural properties due to an improved compatibility between wood flour and a polypropylene resin (page 651).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the wood powder and calcium hydroxide together before adding to polypropylene as taught by Kallakas et al. in the method of Kikuchi et al. to enhance flexural properties due to an improved compatibility between wood powder and the polypropylene resin.
Regarding claim 5:  Kikuchi et al. teach the claimed amount of reinforcing agent (calcium hydroxide) based on the amount of wood powder [Examples; Claims 5 and 11]. 


Response to Arguments
Applicant's arguments filed 2/1/2020 have been fully considered but they are not persuasive.


The remainder of the Applicant’s arguments have been considered but are moot due to the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763